DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on November 11, 2020, see pages 1-2, is acknowledged.  The traversal is on the grounds that “the claims contain similar elements that would likely be searched together so as to not constitute a serious burden on the Office when searching” and “the restriction between process and apparatus is improper in that the process as claimed cannot be practiced by a materially different apparatus; and apparatus as claimed cannot be used to practice another materially different process (See MPEP 806.05(e)).”  
This traversal is not persuasive because applicant’s traversal is misplaced, and accordingly, is moot.  The standards for traversal are different for lack of unity versus U.S. restriction/election practice; whereas, applicant’s traversal argues U.S. practice.  In addition, the shared technical feature lacks novelty or inventive step in view of the references, as indicated in the outgoing Office Action mailed September 14, 2020, because the shared technical feature is known in the art (see pars 2-7).  For this application, the lack of unity is considered proper. Therefore, requirement is still deemed proper and is made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “operative communication 302” has been used to identify 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
Par [0011] an electrostatic precipitator data capture and control system 200 (hereinafter simply referred to as the "system" 200); alternatively, an electrostatic precipitator data capture and control system [[200]] (hereinafter simply referred to as the "system") 200.
Par [0013] any other computer [[220]].
Par [0032], predetermined system [[200]] limits and periodic system [[200]] reports; alternatively, predetermined of the system 200 and periodic of the system 200.
Par [0033], a system [[200]] malfunction, predetermined system [[200]] limits, and the performance of the system 200; alternatively, a of the system 200, predetermined of the system.
the system 200 and historical the system 200.  
To obviate potential ambiguity and inconsistency throughout the disclosure, the alternative options are provided to parallel with the disclosure indicated at par [0011] of the specification (see “alternatively” above, for the “system” 200;  NOTE: At par [0011], “an electrostatic precipitator data capture and control system 200” is defined as “system”[which is interpreted as “system” 200]).  
Appropriate correction is required.
Furthermore, at par [0025] the function of structural element temperature probe 132 is described, “A temperature probe 132 is disposed in the hopper 116 to measure the temperature of the ash discharged from the electrostatic precipitator 100 to obtain temperature measurements thereof.”  At par [0026], the disclosure recites, “These temperature measurements are utilized in the computer 220 to provide control via controller 210 for proper functioning of the rapper system and to correlate data captured as a potential sparking in the [ESP] 100 [emphasis added].”  The phrase, “these temperature measurements” is not defined with the definition disclosed at par [0025] nor in the disclosure as originally filed and is ambiguous.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 

In claim 11, the limitations “a triggering event” and “a parameter change.”
In claim 12, the limitations “a complete record,” “a real time display,” and “historical operating conditions.”
In claim 13, the limitation “an online network.” Disclosed in the specification as originally filed instead is, “network” is defined at par [0012] and “online computer” is discussed at par [0046].
	The meaning of the above limitations are unascertainable by reference to the description. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: “a visual display” (i.e., monitor in par [0032]) in claim 6; and “the temperature probe” (i.e., “disposed in the hopper 116 to measure the temperature of the ash discharged from [ESP] 100 to obtain temperature measurement thereof”; par [0025]) and “the measuring device” (i.e., flue gas particulate matter content; par [0006]) in claim 7.
Because these claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are interpreted to cover the corresponding 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an opacity measurement,” “an ash temperature measurement,” “a voltage,” and “an opacity measurement,” does not reasonably provide enablement for “the computer correlates...to determine a probability for a sparking condition” in claims 3-5.  The use the invention commensurate in scope with these claims. The functional limitation “to determine a probability for a sparking condition” should have reasonable enablement of the full scope of the claim elements that provide a nexus which make this determination possible.  The broadest reasonable interpretation of a system claim having structure that performs a function, which correlates to determine if a condition is probable, still requires structure for performing the function. The structure that accomplishes the function which the computer correlates with the previously mentioned limitations is not ascertained in the claim nor in the specification.  Therefore, a nexus is indeterminate with the limitations and the computer.
One of ordinary skill in the art would not envisage a basic computer with the limitations stated above enabled to determine a probability for a sparking condition without a structure for said computer to accomplish this function, such as a computer control unit which is programmed to perform an algorithm for carrying out the recited function for the ESP of the system in the claims.  In this case, the specification states the following:  “Power control techniques for the electrostatic precipitator 10 have heretofore been primarily concerned with providing a rapid response to "sparking conditions", so that power to the electrostatic precipitator 10 can be "shut OFF" or reduced to a level below sparking conditions promptly after the occurrence of a spark, and at a later point in time "turned ON" or increased, preferably in a "fast ramp" manner to reach a predetermined level below a selected voltage control value, in a matter of milliseconds after occurrence of the spark. However, this power control technique is not adequate to address the occurrence of sparking in an electrostatic precipitator 10 for computer 220 receives the data captured and transmits signals for system [[200]] adjustments made via the controller 210 to prevent the occurrence of sparking in the electrostatic precipitator 100,” yet the specification is silent for said structure to accomplish the function, such as a computer software/program for the computer control system.  Thus, to show anticipation or obviousness of a claim reciting structure that performs a function coupled with conditions received, prior art that discloses or renders obvious such structure is included here within on the merits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 10, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the limitations as recited are inconsistent with the specification (see pars [0027], [0032]) which make the scope of the claim unclear. For examination on the merits claim 2 is interpreted as follows:   The system of claim 1, wherein the computer continuously receives signals from the power supply, the first feeder valve, the second feeder valve, a temperature probe disposed in the hopper, [[and]] a measuring device or a mass flow of the flue gas stream [emphasis added].
For claim 6, the limitation “operational performance” is vague making the scope of the claim unclear. The metes and bounds are unclear, and the claim is indefinite. 
For claim 7, the limitation a multiplexer, i.e., a single multiplexer, is not defined by the claim and is not defined in the specification. The scope of the claim is indefinite. See pars [0015] and [0026]. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural details which allows the function of the controller to automatically adjust performance of the ESP based on collected data capture, historical system adjustments, programmed predetermined measurements or programmed mathematical functions.  The structure, or nexus, that authorizes, permits, or allows the controller to function, go about, to automatically adjust performances of the electrostatic precipitator.
For claim 11, the phrase “is operative to detect a triggering event
For claim 12, the phrase “is operative to provide a complete record and a real time display of historical operating conditions for the system” is not defined by the claim [emphasis added].  Therefore, the claim is indefinite.
For claim 13, the limitation “an online network” is not defined by the claim and further is not disclosed as such in the specification.  The metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any one of Boyden (US 8328902), Younsi (US 7452403), Archer (3893828), and Grass (ESP Diagnostics Based on Flashover Char.).
For claim 1, Boyden discloses a system for controlling an electrostatic precipitator comprising (col. 6, ll. 40-67; Fig. 3): 

the computer control system operative to control performance of the electrostatic precipitator by controlling one or more of (col. 6, ll. 40-67; Fig. 3):
a power supply that controls voltage between an electrically grounded vertical plate (30) and a metallic wire electrode (28) in the electrostatic precipitator; 
a first feeder valve and a second feeder valve in a hopper; and 
a power supply to an electrical coil in operative communication with a rapper.
For Younsi see the Abstract; Figs. 1, 6; col. 2, l. 55-col. 4, l. 25. For Grass see Fig. 1; pp. 2573-2577. For Archer see Abstract; Figs. 1, 2; col. 2, l1. 15-40; col. 3, l. 15-col. 4, l. 55.
For claim 2, as interpreted, Boyden discloses further wherein the computer continuously receives signals from the power supply, the first feeder valve, the second feeder valve, a temperature probe disposed in the hopper, a measuring device operative to measure an opacity of a flue gas stream, a chemical composition of the flue gas stream, or a mass flow of the flue gas stream (col. 6, ll. 40-67; col 14, l. 25-col. 15, l. 25; Figs. 3, 7).  For Younsi see Abstract; Figs. 1, 6; col. 2, l. 55-col. 4, l. 25. For Grass see pp. 2573-2575. For Archer see col. 4, ll. 20-45.
For claim 3-5, as discussed above under Section 112, Boyden discloses structure that performs a function coupled with conditions received (col. 8, l. 62-col. 9, l. 67).
For claim 6, Boyden discloses further computer control system provides a visual display of operational performance of the electrostatic precipitator from a location inside 
For claim 7, as interpreted, Archer in Fig. 2 discloses the computer is in operative communication with the power supply, the first feeder valve, the second feeder valve, the temperature probe, the measuring device, and the power supply to the electrical coil via a plurality of multiplexers.
For claim 8, as interpreted, Boyden and Archer disclose the controller is responsive to computer signals to control operation of the power supply, the first feeder valve, the second feeder valve, and [[-]]the power supply to the electrical coil to reduce sparking. See Boyden col. 6, ll. 40-67; Fig. 3. See Archer Fig. 2.
For claim 9, Boyden further discloses wherein real-time data capture received by the computer or historical data capture collected and stored by the computer is used to signal the controller to adjust power supplied to the electrostatic precipitator by the power supply, a frequency of deployment of the rappers, or a frequency of control of the first feeder valve and the second feeder valve in the hopper (col. 7, l. 24-col. 9, l. 67).
For claim 10, Grass discloses the controller automatically adjusts performance of the electrostatic precipitator based on collected data capture, historical system adjustments, programmed predetermined measurements or programmed mathematical functions (pp. 2573-2577).
For claim 11, Boyden (col. 6, ll. 40-67) and Grass (p. 2575) teaches the computer is operative to detect a triggering event in the electrostatic precipitator; and where the triggering event is a parameter change or a generation of a spark.
For claim 12, Grass (pp. 2573-2577) teaches a complete record and a real time display of historical operating conditions for the system.  See Archer col 4, ll. 38-44.
For claim 13, Grass (Fig. 2) teaches further comprising a plurality of electrostatic precipitators that are in communication with the system via an online network.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grass.  Grass discloses that the computer identifies a malfunction in the system (pp. 2573-2577) and also teaches automatic control of the system.  It would be obvious to one having ordinary skills in the art at the effective filing date of the current application to envisage utilizing the system for automatic parts requisitions of parts used to repair the system of malfunction, prior to disassembly of the system in order to prevent the length of time for the system to be out of service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, the following prior art discloses:  US 4255775 a comprehensive multiple rapper control system; US 4624685 an automatic control for achieving the optimal distribution of electric power within an electrostatic precipitator; US 5015267 a process for rapping a surface of an ESP; US 5114442 a rapper control system for an electrostatic precipitator; and US 6937455 a spark management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        April 2, 2021